DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 1-12 to an invention non-elected without traverse.  Accordingly, claims 1-12 have been cancelled.

Allowable Subject Matter
Claims 13-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 13 is allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “including a first SiN sublayer; a barrier layer includes an Al2O3 sublayer and a SiO2 sublayer, wherein the SiO2 sublayer of the barrier layer is sandwiched between the Al2O3 sublayer and the first SiN sublayer of the storage layer, and a tunneling layer including a plurality of SiON sublayers sandwiched between a first SiO sublayer and a second SiO sublayer” in combination with the other required elements of the claim 13.
Specifically, the limitations are material to the inventive concept of the application in hand to form a 3D memory device with uneven charge trapping film (CTF) to inhibit lateral charge spreading and improve cell operation speed and data retention performance.
Dependent claims 14-20 and 22 are respectively dependent on currently amended allowable independent claim 13. Therefore, claims 14-20 and 22 incorporate the allowable limitations of claim 13. Consequently, claims 14-20 and 22 are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.